EXHIBIT 10.6

 

FORM OF

 

PARTICIPANT AGREEMENT

2001 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD

 

Name of Participant: [Name]

 

WHEREAS, the undersigned has been awarded the number of shares of Restricted
Stock under The Colonial BancGroup, Inc.’s 2001 Long-Term Incentive Plan
effective as of July 1, 2001 (the “Plan”), as set forth below; and

 

WHEREAS, the undersigned wishes, in consideration of this Award and as a
condition to the receipt of this Award, to enter into this Agreement with the
Company in accordance with Article 10 of the Plan;

 

NOW, THEREFORE, the Participant agrees with the Company, as follows:

 

1. All terms capitalized herein shall have the same meaning given to such terms
in the Plan, unless specified otherwise.

 

2. The undersigned Participant acknowledges that the number of shares subject to
this Award is set forth below and such shares shall vest on the fifth
anniversary of the effective date of this award. The effective date of this
Award is [Grant Date] (which date is the date on which this Award was granted by
the Committee or such other date designated by the Committee).

 

3. Each certificate in respect of shares made the subject of this Award shall be
registered with the Company in the name of the Participant, and Participant
shall deliver to the Company a stock power endorsed in blank by the Participant.
Such certificate shall bear a legend, as deemed appropriate by the Committee,
referring to the terms, conditions and restrictions applicable to such shares.
Upon the vesting of shares of this Award, the Participant shall be entitled to
receive a certificate representing the number of shares as to which restrictions
no longer apply.

 

4. The Participant, as owner of the shares made the subject of this Award, shall
have all the rights of a shareholder, including but not limited to the right to
receive all dividends paid on such shares and the right to vote such shares.

 

5. Upon the termination of the Participant’s employment for any reason (other
than death or Disability), unless the Committee shall otherwise determine, all
shares made the subject of this Award and which, at the time of such termination
are subject to the restrictions contained in paragraph 2 hereof, shall, upon
such termination of employment, be forfeited and returned to



--------------------------------------------------------------------------------

the Company. If a Participant’s employment terminates by reason of death or
Disability prior to the vesting date provided for in paragraph 2 hereof, a
percentage of the shares made the subject of this Award shall vest as follows
and said shares shall be free of such restrictions and shall not be forfeited:
shares awarded hereunder * [(number of days between the grant date of the shares
awarded hereunder and the date of death or Disability)/(5 * 365)].

 

6. At the expiration of the restrictions imposed by paragraph 2 hereof with
respect to shares made the subject of this Award, the Company shall redeliver to
the Participant (or, as appropriate, to such Participant’s legal representative,
beneficiary or heirs) the certificate(s) and stock power deposited with it
pursuant to paragraph 3 and the shares represented by such certificates shall be
free of the restrictions referred to in paragraph 2.

 

7. The undersigned Participant has, in consideration of the grant of this Award,
executed a stock power in blank which the Participant has tendered to the
Company along with the certificate representing the shares made the subject of
this Award but which have not yet vested.

 

8. This Agreement is subject to, and incorporates by reference, all terms of the
Plan. A copy of the Summary and Section 10(a) Prospectus for the Plan has been
furnished to the undersigned Participant, the receipt of which the undersigned
hereby acknowledges.

 

9. Failure by the undersigned Participant to comply with any term of this
Agreement or of the Plan, shall result in a forfeiture of any shares which have
not yet vested hereunder.

 

Date:                                         

      PARTICIPANT                           Print name, address and telephone
number:                                           THE COLONIAL BANCGROUP, INC.  
                Sarah H. Moore        

Senior Executive Vice President and

Chief Financial Officer

       

 

Number of shares of Restricted Stock awarded: [Number of Rest. Shares]

 

-2-